DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 9, line 2 & 12, line 5: delete “if” and insert --when-- to avoid consider “if not” condition.  
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 5, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berger et al. (US 2011/0216580).
Re claims 1 & 14, Berger teaches, Fig. 1a, abstract, [0003], a nonvolatile memory device comprising: 
-a plurality of wiring line pairs (WL, SL) each including a pair of first (WL) and second wiring lines (SL) extending in a first direction; 
-a plurality of third wiring lines (BL) each extending in a second direction intersecting the first direction; and 
-a plurality of memory cells (1) provided between the wiring line pairs (WL, SL) and the third wiring lines (BL) (e.g. from top point of BL to WL, SL in vertical direction), 
-each of the memory cells (1) comprising: 
a resistance change memory element (2) connected to a corresponding third wiring line (BL), and 
a switching element structure (3) including a first switching element portion (part of 3, e.g. source) provided between the resistance change memory element (2) and the first wiring line (WL) included in a corresponding wiring line pair, and a second switching element portion (part of 3, e.g. drain) provided between the resistance change memory element (2) and the second wiring line (SL) included in the corresponding wiring line pair, 
wherein the resistance change memory element (2) is a magnetoresistive element. 

    PNG
    media_image1.png
    655
    647
    media_image1.png
    Greyscale

	Re claim 2, Berger teaches the first switching element portion includes a first portion of a switching element material layer (source formed in layer of transistor 3) provided between the resistance change memory element (2) and the first wiring line (WL) included in the corresponding wiring line pair, and the second switching element portion includes a second portion of the switching element material layer (drain formed in a layer of transistor 3) provided between the resistance change memory element (2) and the second wiring line (SL) included in the corresponding wiring line pair (see supported ref. 10,134,4459, Fig. 7b). 
	Re claim 5, Berger teaches the first portion of the switching element material layer and the second portion of the switching element material layer are separated from each other (e.g. by a gate of transistor 3) (Fig. 1a).
Re claim 7, Berger teaches the switching element material layer (of transistor 3) is separated between adjacent memory cells (1). 
	Re claim 8, Berger teaches a plurality of selection circuits (consider two lower switches) each selecting one of the first wiring line (WL) and the second wiring line (SL) included in the corresponding wiring line pair (based on connection in Fig. 1a).
Re claim 13, Berger teaches read or write is performed on the resistance change memory element (2) by setting one of the first switching element portion and the second switching element portion included in the corresponding wiring line pair to an on state (Fig. 1b, [0009, 0010]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Azuma et al. (US 2014/0098594).
	The teachings of Berger have been discussed above. 
Re claim 11, Berger does not teach each of the first switching element portion and the second switching element portion has a non-linear current-voltage characteristic. 
	Azuma teaches “the current steering element being connected in series with the variable resistance element and having nonlinear current-voltage characteristics” [0016]. 
	As taught by Azuma, one of ordinary skill in the art would utilize the above teaching to obtain switching element portions each has a nonlinear current-voltage characteristic as claimed, because it aids in a variable resistance nonvolatile memory device that is capable of fast operation and suitable for mass memory. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Azuma in combination Berger due to above reason. 
Allowable Subject Matter
5.	Claims 3, 4, 6, 9, 10 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/10/22